IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

MOSES H. MA and KRISTINE S.                     No. 73715-5-1
MA-BRECHT-MA, husband and wife,
                                                DIVISION ONE                       l-O



                        Appellants,
                                                                                   CZ


                                                                                   ro



JAMES LARSON and PATRICIA A.                    UNPUBLISHED OPINION
LARSON, husband and wife; and
ANTONETTE SMIT LYSEN, on her own                                                     J\3
behalf,                                                                              o




                        Respondents.            FILED: August 29, 2016

      Schindler, J. — The "Covenants, Conditions, and Restrictions" (CC&R) that

govern the Shoreview plat limit single-family dwellings to "2/4 stories in height." Moses

H. Ma and Kristine S. Ma-Brecht-Ma (collectively, Ma) filed a declaratory judgment

action against Shoreview homeowners James Larson and Patricia A. Larson

(collectively, Larson) and Antonette Smit Lysen asserting the addition of a master

bedroom floor did not violate the CC&R. Larson and Lysen filed a counterclaim and

sought an injunction. On cross motions for summary judgment, Ma argued "1/4 story"

unambiguously refers to half the area of the main floor below. Larson and Lysen

argued the CC&R building restriction unambiguously refers to height and prohibits the

third-story addition. Ma appeals the order granting summary judgment in favor of
No. 73715-5-1/2



Larson and Lysen, entry of the injunction, and the award of attorney fees and costs. We

affirm.


          The material facts are not in dispute. In 1947, the owner and grantor recorded

the "Shoreview Addition" plat and a "Declaration of Restrictions, Reservations,

Easements and Covenants" (CC&R). The Shoreview plat is located in Burien and has

sweeping views of Puget Sound. The CC&R address the use of land and building

restrictions. The building restrictions state a single-family house shall not exceed "21/4

stories in height" and no house shall have "less than 1100 [square] [feet] of floor area."

                 1.   Use of Land:
                       a[.] All lots in Shoreview shall be known, [described] and
          used as and for residential purposes only. No commercial enterprise shall
          be permitted in Shoreview, other than the business of selling [said] lots,
          and the conducting of a utilities water system, and sewer system[.]

                 2.    Building Restrictions.
                         a.   Only one single detached one-family dwelling of not to
          exceed 2Vz stories in height; and one private attached or unattached
          garage for not more than 2 [cars] are permitted on any one lot, which
          [said] structure shall meet all other restrictions of land and [building] as
          provided herein.
                         b.   No residence structure costing less than $10,000 shall
          be erected or placed on any lots in [said] plat, except in [blocks] F. and G.
          where no residence structure costing less than $7500 shall be erected or
          placed on any lots in [said] [blocks], now [sic] shall any of [said]
          residences have less than 1100 [square] [feet] of floor area exclusive of
          porches and garages.

The CC&R state that in the event of a conflict with the zoning code, the code

"restrictions shall take precedence and be enforced."

          In 1967, the Shoreview Homeowners Association recorded revised CC&R. The

revised building restrictions include an exception to the 21/4-story height limit for extreme

terrain, address when a daylight basement is considered "a story," and increase the
No. 73715-5-1/3



minimum cost of a structure but maintain the same square footage requirement.

      2. BUILDING RESTRICTIONS
             (a) Only 1 single detached 1 family dwelling of not to exceed 214
                 stories in height, exceptions may be granted in cases of
                 extreme terrain. A daylight basement shall be considered a
                 story if more than 50% exposed. One private garage and/or
                 carport are permitted on any one lot, which said structure shall
                 meet all other restrictions of land and building as provided.
             (b) No residence structure costing less than $20,000 shall be
                 erected or placed on any lots of said plat, except in Blocks F
                 and G where no residence structure costing less than $15,000
                 shall be erected or placed on any lots in said blocks, nor shall
                 any of said residences have less than 1100 square feet of floor
                 area exclusive of porches and garages.

      Moses H. Ma and Kristine S. Ma-Brecht-Ma (collectively, Ma), James Larson and

Patricia A. Larson (collectively, Larson), and Antonette Smit Lysen own property in the

Shoreview plat. In 1967, Patricia Larson's parents purchased the property located at

12849 Shorecrest Drive SW. In 2001, her parents conveyed the property to Larson. In

1971, Lysen purchased property located at 12864 Shorecrest Drive SW. In 2005, Ma

purchased property located at 12843 Shorecrest Drive SW. The Ma property is next to

the Larson property. The Lysen property is across the street and slightly uphill from

Larson and Ma. The Ma house has a main floor and a daylight basement. Lysen's

house and Larson's house look directly down and over Ma's house toward Puget

Sound.

       In October 2013, Ma submitted an application to the city of Burien for a

construction permit to "add on garage/renovate expand kitchen/add master bedroom

floor." The proposed plan would increase the main floor from 2,306 square feet to 2,340
square feet and add a master bedroom floor 19 feet 8 inches by 47 feet, or
No. 73715-5-1/4



approximately 925 square feet. The "North Elevation" site plan shows the configuration

of the current footprint and the planned addition.




      test. 510K F«as
      RCPMHC *U-




                                        ttQRTH BIVATtOH
                                     (SXaRt
       In 2014, the city of Burien issued a permit for the proposed renovation and

master bedroom floor. On September 10, 2014, Larson and Lysen sent a letter to Ma

objecting to the plan to build a third story. Larson and Lysen asserted the proposed

third story addition violated the 21/2-story height restriction in the CC&R and would

"seriously impact" their views.

       On March 9, 2015, Ma filed a declaratory judgment action against Larson and

Lysen to determine whether the planned addition is barred by the 21/4-story height limit

in the CC&R. Larson and Lysen filed a counterclaim seeking a declaratory judgment

that the planned addition of the third story violates the CC&R. Larson and Lysen sought

an injunction and an award of attorney fees and costs.

       The parties filed cross motions for summary judgment. Ma asserted the only

question was whether "covenant language limiting houses to two and a half stories in
No. 73715-5-1/5



height prohibit the addition of a floor that is smaller than half the size of the main floor."

Ma argued "1/4 story" unambiguously means a story that is less than half the area of the

story below. Ma argued that even if the CC&R building restrictions refer to height, the

CC&R restriction conflicts with the 35 feet height limit of the city of Burien zoning code.

Larson and Lysen argued the "2/4 stories in height" restriction unambiguously refers to

height. Larson and Lysen submitted photographs showing the third floor addition to the

Ma house would block their views. Larson and Lysen also argued the CC&R building

restriction did not conflict with the city of Burien zoning code.

       The court granted Larson's and Lysen's motion for summary judgment. The

court entered a permanent injunction that enjoined Ma from "constructing a house more

than 2-1/2 stories in height on their property adjacent to the Larsons' property." The trial

court awarded Larson and Lysen attorney fees and costs.

       Ma contends the court erred in granting summary judgment. Ma asserts 14 story

unambiguously refers to floor space, not height. Larson and Lysen argue the CC&R

unambiguously restrict height.

       We review an order on summary judgment de novo. Wilkinson v. Chiwawa

Cmtvs. Ass'n, 180 Wash. 2d 241, 249, 327 P.3d 614 (2014). A party is entitled to

summary judgment if there are no genuine issues of material fact and the party is

entitled to judgment as a matter of law. CR 56(c); Wilkinson, 180 Wash. 2d at 249.

       Interpretation of a restrictive covenant is a question of law we review de novo.

Wimberlv v. Caravello, 136 Wash. App. 327, 336, 149 P.3d 402 (2006). Washington

courts apply the rules of contract interpretation. Wilkinson, 180 Wash. 2d at 249. The

primary goal in interpreting a covenant is to determine the intent of the drafter. Hollis v.
No. 73715-5-1/6


Garwall, Inc., 137 Wash. 2d 683, 696, 974 P.2d 839 (1999). Although the drafter's intent is

a question of fact," 'where reasonable minds could reach but one conclusion, questions

of fact may be determined as a matter of law.'" Wilkinson, 180 Wash. 2d at 250 (quoting

Ross v. Bennett. 148 Wash. App. 40, 49-50, 203 P.3d 383 (2008)).

       In determining the intent of the drafter, a court must give the language of a

covenant its ordinary and common meaning and will not construe a term " 'so as to

defeat its plain and obvious meaning.'" Wilkinson, 180 Wash. 2d at 250 (quoting Mains

Farm Homeowners Ass'n v. Worthinqton, 121 Wash. 2d 810, 816, 854 P.2d 1072 (1993)).

We examine the language of a covenant in the context of the instrument in its entirety.

Hollis, 137Wn.2dat694.

       Ma relies on testimony cited in a footnote in Foster v. Nehls, 15 Wash. App. 749,

751 n.2, 551 P.2d 768 (1976), to argue the reference to a "1/4 story" unambiguously

refers to the area of the main floor below. Ma asserts that because the proposed

master bedroom floor addition is 39 percent of the area of the main floor below, there is

no violation of the CC&R. Foster does not support Ma's argument.

       In Foster, the neighbors objected to the construction of a second story to a home.

Foster, 15 Wash. App. at 750. The neighbors argued the second story would obstruct

their view in violation of the CC&R limiting a structure to " '[o]ne and one-half stories in

height.'" Foster, 15 Wash. App. at 750.1 The CC&R stated, in pertinent part:
              "No structures shall be erected, altered, placed, or permitted to
       remain on any residential building plot other than one detached single-
       family dwelling notto exceed one and one-half stories in height and a




        Emphasis omitted.
No. 73715-5-1/7


       private garage for not more than two cars."

Foster, 15 Wash. App. at 750.2

       At trial, the homeowner presented testimony of a city building inspector and a

contractor/real estate broker. The city building inspector testified that" '[o]ne and a half

stories in normal nomenclature'" means a second story " 'is half of the area'" of the

story below. Foster, 15 Wash. App. at 751 n.2. The contractor/real estate broker testified

that" 'one and a half story in architectural style would be a house that has the second

living area generally a portion percentage of the main floor area.'" Foster, 15 Wash. App.

at 751 n.2. But the contractor/real estate broker agreed that "the term [one and a half

story] involved architectural design rather than height of a building." Foster, 15 Wn.

App. at 751 n.2.

       The trial court did not address the meaning of" 'one and one-half stories in

height.'" Foster, 15 Wash. App. at 750.3 The trial court concluded other evidence

showed the restrictive covenant prohibited construction of any residence that

substantially obstructs views. Foster, 15 Wash. App. at 750.

       On appeal, the court states the testimony at trial on the meaning of" 'one and

one-half stories'" created ambiguity. Foster, 15 Wash. App. at 751.4

       Ambiguity exists in the present case by the use of a floor-space
       description common in the construction and real estate business ("one
       and one-half stories") to describe a height restriction ("one and one-half
       stories in height").

Foster. 15 Wash. App. at 751.5 The Foster court noted, "Doubtful intent must be resolved



       2 Emphasis omitted.
       3 Emphasis omitted.
       4 Emphasis omitted.
       5 Footnote omitted.
No. 73715-5-1/8



in favor of the free use of land." Foster, 15 Wash. App. at 751.6 But the court concluded

the trial court properly considered other testimony that established "it was not the intent

of the parties to reduce the height restriction to an inches and feet definition, but to

protect the view enjoyed by other neighbors regardless of the actual height of the

obstructing buildings." Foster, 15 Wash. App. at 751.

        Here, unlike in Foster, Ma presented no expert testimony about the meaning of

the term "V2 story." And unlike the CC&R in Foster, the language used in the Shoreview

CC&R establishes the intent of the drafter to refer to height, not to the square footage.

The CC&R building restrictions specifically refer to the square footage of floor space.

CC&R 2(b) states no residence shall "have less than 1100 square feet of floor area

exclusive of porches and garages." The language used shows the drafter intended the

"21/2 stories in height" as used in 2(a) to refer to height not to square footage and floor

space. Ma's interpretation also does not take into account the "in height" language.

See Better Fin. Sols., Inc. v. Transtech Elec. Inc., 112 Wash. App. 697, 711, 51 P.3d 108

(2002) (contracts must be read so that each provision is given effect and none is

rendered meaningless).7

        The exception to the building restriction for 21/2 stories in height also indicates an

intent to interpret >2 story as a reference to height. The exception allows a house



        6We note our Supreme Court expressly abandoned use of the rule that doubtful intent must be
resolved "in favor of the free use of land" in disputes between homeowners governed by the same
restrictive covenants. See Riss v. Angel. 131 Wash. 2d 612, 623, 934 P.2d 669 (1997) ("[W]here
construction of restrictive covenants is necessitated by a dispute . . . among homeowners in a subdivision
governed by the restrictive covenants, rules ofstrict construction against the grantor or in favor ofthe free
use of land are inapplicable.").
         7The out-of-state cases Ma relies on are also inapposite. See Madden v. Zoning Bd. of Review
of Citv of Providence. 48 R.I. 175, 136 A. 493 (1927); O'Connell v. Citv of Brockton Bd. of Appeals, 344
Mass. 208, 181 N.E.2d 800 (1962); Johnson v. Linton, 491 S.W.2d 189 (Tex. Civ. App. 1973); Hinerv.
Hoffman, 90 Haw. 188, 977 P.2d 878 (1999).
No. 73715-5-1/9



located on "extreme terrain" to exceed the 2!4 stories height restriction to allow

construction that will not block the views of the uphill homes. The CC&R exception

demonstrates an intent to accommodate steep terrain while maintaining view

preservation. We conclude the unambiguous language of the CC&R establishes the

unambiguous intent to restrict the height of a house to 2>2 stories.

       Even if the 21/4 stories restriction refers to height, Ma contends the CC&R conflict

with the zoning code. The CC&R state that "[i]n the event of conflict between these and

County Zoning Restrictions, the County restrictions shall take precedence and be

enforced."

       The city of Burien zoning code allows a 35-foot-high single-family home. Burien

Municipal Code 19.15.005.2. Because the proposed addition would result in a house

that is less than 35 feet, Ma claims the CC&R conflict with the city zoning code. We

disagree. Because the zoning height limitation and the CC&R are not contradictory,

there is no conflict.

       Where both the ordinance and the statute are prohibitory, and the
       difference between them is that the ordinance goes further in its
       prohibition, they are not deemed inconsistent because of mere lack of
       uniformity in detail. . . . [T]hey are not "contradictory in the sense that they
       cannot coexist."

Brown v. Citv of Yakima, 116 Wash. 2d 556, 562-63, 807 P.2d 353 (1991)8 (quoting Citv of

Seattle v. Eze, 111 Wash. 2d 22, 33, 759 P.2d 366 (1988)); see also Citv of Bellinqham v.

Schampera, 57 Wash. 2d 106, 111, 356 P.2d 292 (1960).

       Ma also contends the court erred in awarding Larson and Lysen attorney fees as

special damages under the CC&R. The parties dispute whether Ma waived the right to


         Internal quotation marks omitted.
No. 73715-5-1/10


challenge the attorney fee award on appeal. Larson and Lysen contend the undisputed

record shows Ma did not timely respond to the request for an award of attorney fees

and the court did not authorize or consider the untimely response.

       On June 26, 2015, Larson and Lysen filed a motion requesting attorney fees and

costs. The motion was set for hearing without oral argument on July 9. King County

Superior Court Local Civil Rules (LCR) required Ma to respond by noon on July 7. LCR

7(b)(4)(D).9 Ma did not file a response on July 7.

       At approximately 9:00 a.m. on July 8, Larson and Lysen filed a reply stating Ma

did not timely respond. At approximately 3:00 p.m. that same day, Ma filed a one and

one-half-page response to the motion for attorney fees and costs. Ma did not seek

permission to file a late response or assert good cause or excusable neglect. Larson

and Lysen objected to the late-filed response arguing Ma did not show good cause or

excusable neglect. The court did not authorize Ma to file the late-filed response and did

not consider the late-filed response. See LCR 7(b)(4)(G) ("Any material offered at a

time later than required by this rule, and any reply material which is not in strict reply,

will not be considered by the court over objection of counsel except upon the imposition

of appropriate terms, unless the court orders otherwise.").

       Because the record establishes Ma did not timely file a response to the request

for an award of attorney fees and costs, Ma did not show good cause or excusable

neglect, and the court did not consider the late-filed response, we decline to consider



       9 LCR 7(b)(4)(D) states, in pertinent part:
       Any party opposing a motion shall file and serve the original responsive papers in
       opposition to a motion, serve copies on parties, and deliver working copiesto the hearing
       judge no later than 12:00 noon two court days before the date the motion is to be
       considered.



                                                     10
No. 73715-5-1/11



the challenge to the award of attorney fees and costs. RAP 2.5(a); see also Bennett v.

Hardy, 113 Wash. 2d 912, 917, 784 P.2d 1258(1990).

      We affirm.




                                                 iQ.o.WO.Q.
WE CONCUR:




  )VH^/yi/Vg^v J ^




                                          11